DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 8-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat et al. (US 2006/0285665 A1) in view of Chandrasekaran et al. (US 2019/0141183 A1).
As to claim 1, Wasserblat discloses a method [Paragraph 0002], comprising: 
deploying a software call agent [Handling agent] to handle a call received at a call service [A call-center] center [“For additional data 30 is screen events, containing information such as the interaction subject as entered by the handling agent, image or video data, and products of processing the same, such as recognized face or the like.” Paragraph 0019];
determining, audible characteristics [Voice characteristic] of fraudulent calls, a first audible characteristic [Voice print] of the call matches a first stored characteristic of a fraudulent call [“The fraud detection component performs voice parameterization of the voice, i.e. extracts the characteristics of the voice. If possible, the fraud detection component then preferably scores the voice characteristics against a voice print which was constructed from the voice characteristics of the same alleged customer,  for verification purposes.” Paragraph 0018]; 
computing, a fraud probability value for the call based at least in part on the determination that the first audible characteristic of the call matches the first stored characteristic [“The voice characteristics are scored against a reservoir of voice prints of known fraudsters. The resulting score represents the probability that the customer's voice sample belongs to any of the fraudster's voice print.” Paragraph 0018].; 
determining that the fraud probability value exceeds a threshold [“A combination of the first fraud probability and the score between the customer's voice sample and the fraudster's voice print contained in the reservoir exceeds a predetermined threshold a high probability that the speaker in the interaction is a known fraudster.” Paragraph 0018]; 
determining, based on the fraud probability value exceeding the threshold, that the call is fraudulent [“The interaction is fraudulent is assumed, and a notification, such as an alert or a report is issued for the interaction and steps are taken to control or contain the damage caused by the fraudster.” Paragraph 0018]; and 
diverting the call based on the determination that the call is fraudulent [“The thresholds determination rules and values above which calls are transferred to the scoring system are determined by the site's requirements and available resources.” Paragraph 0018].  
Wasserblat  discloses a fraud detection component [Paragraph 0018], but fails to disclose a machine learning to recognize the fraudulent call.
However, Chandrasekaran teaches the determination of fraudulent calls by a machine learning (ML) model trained [“Using a machine learning device, extracting one or more feature templates from the one or more training data sets representing features indicative of a fraudulent call.” Paragraph 0021].
Wasserblat and Chandrasekaran are analogous because they are all directed to a fraudulent call detection system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the machine learning detection taught by Chandrasekaran in an the fraud detection component such as that of Wasserblat as suggested by Chandrasekaran, for the obvious purpose of applying the one or more feature templates to the one or more data sets to generate a suspiciousness score pertaining to the on-going call, by combining prior art elements according to known methods to yield predictable results.

As to claim 2, Wasserblat discloses the method of claim 1, further comprising: extracting a plurality of audible characteristics including the first audible characteristic from the call, wherein the fraud probability value is based on the extracted audible characteristics, wherein the audible characteristics comprise background noise, voice attributes, accents, and speech patterns [Paragraph 0018-0019 and 0022-0023].  
Wasserblat  discloses a fraud detection component [Paragraph 0018], but fails to disclose a machine learning to compute the fraud probability.
However, Chandrasekaran teaches the determination of fraudulent calls by a machine learning (ML) model trained [“Using a machine learning device, extracting one or more feature templates from the one or more training data sets representing features indicative of a fraudulent call.” Paragraph 0021].
Wasserblat and Chandrasekaran are analogous because they are all directed to a fraudulent call detection system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the machine learning detection taught by Chandrasekaran in an the fraud detection component such as that of Wasserblat as suggested by Chandrasekaran, for the obvious purpose of applying the one or more feature templates to the one or more data sets to generate a suspiciousness score pertaining to the on-going call, by combining prior art elements according to known methods to yield predictable results.

As to claim 3, Wasserblat discloses the method of claim 2, further comprising: extracting an origin characteristic from the call, the origin characteristic   associated with the call, and Internet Protocol (IP) address associated with the call,wherein computes the fraud probability value based on the origin characteristics of the call [Paragraph 0018]. 
Wasserblat  discloses a fraud detection component [Paragraph 0018], but fails to disclose a machine learning to compute the fraud probability.
However, Chandrasekaran teaches the determination of fraudulent calls by a machine learning (ML) model trained [“Using a machine learning device, extracting one or more feature templates from the one or more training data sets representing features indicative of a fraudulent call.” Paragraph 0021].
Wasserblat and Chandrasekaran are analogous because they are all directed to a fraudulent call detection system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the machine learning detection taught by Chandrasekaran in an the fraud detection component such as that of Wasserblat as suggested by Chandrasekaran, for the obvious purpose of applying the one or more feature templates to the one or more data sets to generate a suspiciousness score pertaining to the on-going call, by combining prior art elements according to known methods to yield predictable results.

As to claim 7, Wasserblat discloses the method of claim 1, further comprising: displaying the fraud probability value on a display interface, the display interface including an input element enabling a call center agent to modify the fraud probability value during the call [Paragraph 0020].  

As to claim 8, Wasserblat and Chandrasekaran disclose a system [FIG. 3], comprising: 
a processor [Wasserblat, 144 on FIG. 3]; and 17Attorney Docket No.: 1988.0085C2 
a memory storing instructions [Wasserblat, on FIG.3 Voice print collection] which when executed by the processor cause the processor to: see claim 1’s rejection above. 

As to claim 9, see claim 2’s rejection above.

As to claim 10, see claim 3’s rejection above.

As to claim 14, see claim 7’s rejection above.

As to claim 15, Wasserblat and Chandrasekaran  disclose a non-transitory computer-readable storage medium storing computer-readable program code that when executed by a processor [Chandrasekaran, Paragraph 0019] causes the processor to: see claim 1’s rejection above.

 As to claim 16, see claim 2’s rejection above.

As to claim 17, see claim 3’s rejection above.

Allowable Subject Matter
Claims 4-6, 11-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
July 15, 2022